MEMORANDUM OPINION
BUSSEY, Judge.
Appellant, Audrey Elaine Gilmore, was convicted of the crime of Forgery in the Second Degree in the District Court, Seminole County, Case No. CR-75-33. According to the verdict of the jury, a sentence of three (3) years’ imprisonment was imposed.
She has perfected her appeal to this Court raising several assignments of error. A review of the testimony and of the record fails to sustain these assignments of error.
Where a careful reading of the record, and a study of the briefs, reveal no error that would justify modification or reversal, this Court may affirm said judgment and sentence by summary order, or brief statement or by opinion, as the Court may see fit, as is prescribed by statute.
See, 20 O.S.1971, § 49, and Ford v. State, Okl.Cr.,447 P.2d 454 (1968).
Therefore, the judgment and sentence of the trial court is hereby, affirmed.
However, considering all the facts and circumstances concerned in this case, defense counsel is admonished to consider the provisions of 22 O.S.1971, § 994, for consideration by the trial court.
BRETT, P. J., and BLISS, J., concur.